Conviction is for unlawfully carrying a pistol; punishment fixed at a fine of one hundred dollars.
From the State's testimony it appears that appellant was carrying a pistol on the streets of Graham under circumstances which come within none of the exceptions embraced in the law forbidding one to carry a pistol on or about his person.
Appellant's defense was that sometime prior to the date of the offense, he had loaned his pistol to one Tackett; that it had come into possession of the sheriff and that appellant had gotten it from the sheriff with the view of taking it home and was arrested while it was in his possession under these circumstances. From his testimony, however, it appears that he departed from his course for the purpose of going to another part of the town and attending a certain entertainment.
Without going into details, the appellant's evidence is sufficient to show that he was carrying a pistol in violation of the law.
The record is before us without bills on exceptions.
The judgment must be affirmed, and it is so ordered.
Affirmed.